FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 03-50375
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-02-01867-BTM
GENARO SMITH-BALTIHER,
                                              OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
           for the Southern District of California
       Barry T. Moskowitz, District Judge, Presiding

                Argued and Submitted
         December 8, 2004—Pasadena, California

                 Filed September 9, 2005

     Before: Stephen Reinhardt, Robert R. Beezer, and
          Kim McLane Wardlaw, Circuit Judges.

                Opinion by Judge Reinhardt




                           12871
12874           UNITED STATES v. SMITH-BALTIHER


                          COUNSEL

Matthew C. Winter, Federal Defenders of San Diego, Inc.,
San Diego, California, for the defendant-appellant.

Carol C. Lam, United States Attorney; Roger W. Haines, Jr.,
Christopher M. Alexander, Assistant U.S. Attorneys, San
Diego, California, for the plaintiff-appellee.


                           OPINION

REINHARDT, Circuit Judge:

   The issues presented include how courts should determine
in a criminal proceeding whether a defendant is a citizen or
an alien and whether a good faith belief that one is a citizen
is enough to defeat a charge of attempted illegal entry. Genaro
Smith-Baltiher was convicted of attempted reentry into the
United States in violation of 8 U.S.C. § 1326. He appeals the
district court’s rulings that (1) he is collaterally estopped from
challenging his status as an alien, (2) he is precluded from
presenting evidence of his good faith reasonable belief that he
did not need permission to reenter, and (3) his voluntary post-
arrest statements to border inspectors are admissible although
they were not electronically recorded. Additionally, he chal-
                   UNITED STATES v. SMITH-BALTIHER                   12875
lenges the district court’s discretionary denial of a continu-
ance on the morning of trial and the constitutionality of his
sentence. Because we agree that he is not collaterally estop-
ped from challenging his status as an alien and that he is enti-
tled to present evidence of his reasonable belief that he did
not need permission to reenter, we reverse the pertinent rul-
ings of the district court and his conviction; we remand the
case for a new trial or such other action as may be appropri-
ate. It is therefore not necessary for us to decide the continu-
ance and sentencing issues. We affirm the district court’s
admission of the post-arrest statements, however, as the iden-
tical question is likely to arise again following remand.

                                     I.

   Smith applied for entry at the San Ysidro, California Port
of Entry. He informed an Immigration and Naturalization Ser-
vice (“INS”)1 inspector that he was a U.S. citizen by birth, but
that he did not possess supporting identification. He was then
referred to another inspector for a secondary interview. Com-
puter checks of Smith’s name and fingerprints revealed that
on at least four prior occasions, he had been deported and
removed to Mexico for being an illegal alien found in the U.S.2
Consequently, the inspector placed him under arrest for
attempting reentry without consent in violation of 8 U.S.C.
§ 1326.

   Smith waived his Miranda rights and the inspector tran-
scribed handwritten notes of the interview. Smith stated that
he was born in Tijuana, Mexico and provided the inspector
with a Mexican birth certificate that confirmed his Mexican
birthplace and that stated that both of his parents were Mexi-
  1
     The INS is now called the Bureau of Citizenship and Immigration Ser-
vices. For the sake of consistency, we will refer to it as the INS throughout
this opinion.
   2
     The computer reports of Smith’s prior deportations and removals were
not presented to the jury.
12876             UNITED STATES v. SMITH-BALTIHER
can nationals. He also said that he had told the first inspector
that he was born in California, but he then acknowledged that
he had been deported on at least four prior occasions and that
he had not obtained permission or a waiver to reenter.

   A grand jury later charged him under § 1326 with being an
alien who, having previously been excluded, deported, and
removed from the U.S., attempted to reenter without the
Attorney General’s express consent to his reapplication for
admission. Although Smith has never filed an application for
a certificate of citizenship with the INS, numerous pre-trial
motions hearings and status conferences were held in this case
regarding discovery of his evolving citizenship claim.

    Prior to trial, defense counsel requested that the govern-
ment turn over a copy of the U.S. birth certificate of the
defendant’s mother, Maria Baltiher, so that counsel could
investigate a claim of derivative citizenship. The government
denied having a valid birth certificate for the mother because
the one it possessed was, in the government’s words, “fraudu-
lently obtained . . . . It was obtained by means of an affidavit,
and it was a belatedly issued birth certificate.” No court, how-
ever, has ever determined the birth certificate to be fraudulent.
Accordingly, the district court ordered the government to turn
over the certificate and any application or affidavit supporting
it, on the ground that the certificate appeared exculpatory on
its face.

   The district court also ordered an in camera inspection of
the mother’s A-File.3 After reviewing the file, the court deter-
mined that the information within the file was discoverable
and that defense counsel should be allowed to inspect and
copy it. At that time, the government inquired whether the
  3
   “An INS A-File identifies an individual by name, aliases, date of birth,
and citizenship, and all records and documents related to the alien are
maintained in that file.” United States v. Blanco-Gallegos, 188 F.3d 1072,
1075 n.2 (9th Cir. 1999) (quotations omitted).
                UNITED STATES v. SMITH-BALTIHER            12877
court would be “looking to make a determination on deriva-
tive citizenship before the trial date.” The judge replied that
he did not intend to make a determination before trial: “I think
that would be a fact question for the jury.”

   Smith filed a motion to preclude the use of his prior guilty
pleas. Although Smith has a sordid criminal history, its only
relevance in this appeal is that in 1998 and 1999 he was con-
victed of charges related to illegal entry. He pled guilty in
1998 to being a deported alien found in the U.S. and in 1999
to illegal entry in violation of 8 U.S.C. § 1325. On both occa-
sions, he stipulated as part of his guilty plea that he was not
a U.S. citizen and in neither did he advance a claim of U.S.
citizenship. In fact, the question of his derivative citizenship
had never been raised or litigated before any court prior to the
institution of these proceedings; thus there had been no previ-
ous discovery regarding his mother’s birth certificate or any
of the reports, letters, or affidavits purporting to establish her
U.S. birth.

   At the hearing on the Brady motion, the government moved
to preclude all evidence of Smith’s alleged U.S. citizenship.
Defense counsel objected because “that [was] Mr. Smith’s
defense in the case.” After inquiring into the requirements for
derivative citizenship, the court denied the government’s
motion, ruling that Smith is “free to put on evidence that he
meets the derivative citizenship standard, and [the court]
would instruct the jury on what the test for derivative citizen-
ship is . . . . [The government has] to prove beyond a reason-
able doubt that he is an alien.”

   At a hearing about a month later, the court considered a
motion to suppress the post-arrest statements on the ground
that the interrogation was not electronically recorded despite
the availability of functioning video equipment in the inter-
view room. The court denied the motion, ruling that the state-
ment was voluntary and that neither the Constitution nor any
12878              UNITED STATES v. SMITH-BALTIHER
other controlling authority compels the electronic recording of
statements.

   At the next hearing, the court heard the remaining pre-trial
motions. The court first addressed the issue of the requisite
element of intent under § 1326. It expressed uncertainty as to
whether the offense required general or specific intent. The
court then informed the parties that it would instruct the jury
that one of the elements of the offense is that the defendant
is not a U.S. citizen or national and that it would also instruct
it as to the requirements for derivative citizenship. The gov-
ernment objected to these instructions on the ground that
Smith is entitled to derivative citizenship if, and only if, he
has received a certificate to that effect. In other words, the
government argued that derivative citizenship is not automati-
cally acquired at birth but must be applied for, and that it is
obtained only by virtue of official recognition in the form of
a certificate. The hearing concluded with the court’s instruc-
tion to both parties to “brief whether one is a derivative citi-
zen if they meet the requirements as a matter of fact or only
when a certificate of derivative citizenship is issued by the
I.N.S.”4

   At a hearing the week before trial, the court considered the
government’s argument that Smith was collaterally estopped
from challenging his status as an alien because he had admit-
ted in prior guilty pleas that he was not a U.S. citizen. The
court decided the issue in the government’s favor, ruling that
the prior judgments based on pleas of guilty collaterally
estopped Smith from contesting the issue of alienage in this
or any subsequent criminal proceeding. Although defense
  4
   The judge also ruled that he would not permit testimony regarding
Smith’s purpose in attempting to enter the United States. Smith had
informed the inspector that his destination was San Diego where he
planned to reside with his wife and obtain the medication he needed. He
had been diagnosed with schizophrenia in 1984 and still suffers from bor-
derline intellectual functioning, auditory hallucinations, anti-social traits,
and a seizure disorder.
                UNITED STATES v. SMITH-BALTIHER            12879
counsel attempted to show that Smith intended to offer evi-
dence that would support a claim of derivative citizenship and
that the pleas had not been taken under the stringent reason-
able doubt standard, the court nevertheless ruled that he was
collaterally estopped from contesting the alienage issue. The
court, quoting United States v. Bejar-Matrecios, 618 F.2d 81,
84 (9th Cir. 1980), explained: “Because a knowing and volun-
tary guilty plea constitutes an admission of all of the material
facts alleged in the indictment, it is fair to estop a defendant
from re-litigating a common material fact even at a subse-
quent criminal proceeding.” The ruling was consistent with
the view of offensive collateral estoppel then controlling in
this circuit.

   On the eve of trial, the district court heard argument by
defense counsel that because attempted reentry is a specific
intent crime, a mental health expert should be allowed to tes-
tify at trial. Counsel stated that through the expert’s testimony
as well as testimony from Smith’s family, he intended to
establish that at the time Smith applied for admission, he
believed in good faith that he was a U.S. citizen. He argued
that because U.S. citizens do not need permission to enter the
country, Smith had no obligation to seek the Attorney Gener-
al’s consent. The court initially agreed with defense counsel,
ruling, “It seems to me that if he doesn’t think he needs the
express consent of the Attorney General, he can’t be found
guilty of that . . . . I think they can raise this.”

   At the same hearing, the district court ruled both that
Smith’s pre-arrest statements to the INS inspectors were
admissible and that the government would be permitted to
introduce the testimony concerning his prior guilty pleas.
Defense counsel objected, arguing that at the time of the pleas
Smith did not have access to the mother’s A-File, which pro-
vides critical evidence supporting his citizenship claim.

  The next day, just before the trial commenced, the district
court reversed its prior ruling concerning the validity of
12880              UNITED STATES v. SMITH-BALTIHER
Smith’s specific intent defense, stating that evidence of his
good faith reasonable belief that he was a citizen was not
admissible because the offense requires only that he intend to
enter without the Attorney General’s permission, irrespective
of his reason for not obtaining that consent. The court ruled
that Smith’s defense was based on a mistake of law and as
such was not legally cognizable. The court’s ruling had the
effect of suppressing all evidence as to Smith’s good faith
belief that he was a citizen and that he, therefore, did not need
official permission to enter.

   Defense counsel twice requested a recess in light of the
court’s drastic shift in opinion, which occurred only days after
it had ruled that Smith was collaterally estopped from raising
the derivative citizenship issue as a result of his prior guilty
pleas. The court denied the continuance on the ground that
counsel still had sufficient time to prepare. After a short
recess, counsel renewed his request for a one-week continu-
ance, but the court again denied the request on the grounds
that the defense would not be prejudiced by the denial and
that the underlying issue was one the court of appeals should
resolve.5

   Following the court’s pretrial rulings, Smith was left with-
out a substantial defense. The district court ruled that Smith
was collaterally estopped from litigating the issue of alienage
and that any reasonable belief on his part as to his derivative
citizenship was irrelevant. At trial, over defense objections,
the court permitted the government to introduce, via Smith’s
prior guilty pleas, his testimony that he was not a U.S. citizen
and that he would not unlawfully return to the U.S. The court
  5
    Expressing his discontent with the current state of the law regarding
what constituted citizenship, the district judge stated, “[t]he Ninth Circuit
should decide [this issue], because lately . . . there seems [to] be a lot of
citizenship cases as a defense to 1326. And it certainly would be helpful
if we got [a] definitive ruling. And if I am wrong, I certainly want to be
corrected. So I encourage the issues to be decide[d] by the Ninth Circuit.”
                   UNITED STATES v. SMITH-BALTIHER                   12881
permitted the government to use those pleas against him
offensively, and barred him from offering any contrary evi-
dence. As a result, Smith was precluded from challenging two
elements of the offense and from presenting any evidence in
support of two defenses — a derivative citizenship defense,
namely, that he had derived U.S. citizenship through his
American mother, and a reasonable belief defense, namely,
that he reasonably believed that he was a derivative citizen
and did not need the Attorney General’s permission to enter
the U.S. Smith had little else to offer by way of defense.

   Consistent with its earlier rulings, the district court denied
a request by defense counsel for a derivative citizenship jury
instruction, stating “there’s no doubt about it. I think that if
I’m wrong on that issue, we should have the pleasure of each
other’s company doing this again . . . He’s certainly been
denied that defense in this proceeding.” After a three-day
trial, the jury returned a verdict of guilty. The district court
sentenced the defendant to sixty-six months in custody and
three years of supervised release.

   On appeal, Smith asks us to decide (1) whether he was
denied due process when the district court allowed the gov-
ernment to use collateral estoppel offensively to prevent
Smith from contesting one or more elements of the offense,
(2) whether the district court erred in denying his defense that
he lacked the mens rea necessary to a conviction, because he
had a reasonable belief that he was a U.S. citizen, and (3)
whether his post-arrest statements should have been sup-
pressed because they were not electronically recorded.6 We
have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C.
§ 1291.
  6
   Smith also raised two additional issues: (1) that the district court
abused its discretion in refusing to continue his trial and (2) that his sen-
tence is counter to Blakely v. Washington, 542 U.S. 296 (2004). Because
we remand for a new trial, we do not need to reach the continuance or sen-
tencing issues.
12882           UNITED STATES v. SMITH-BALTIHER
                               II.

A.   Collateral Estoppel

   Smith argues that the district court improperly allowed the
government to use collateral estoppel to prevent him from
challenging two elements of the offense — namely, his status
as an alien and his mens rea. We review the application of the
collateral estoppel doctrine de novo. See McQuillion v.
Schwarzennegger, 369 F.3d 1091, 1096 (9th Cir. 2004).

   [1] The collateral estoppel doctrine cautions litigants that
“when an issue of ultimate fact has once been determined by
a valid and final judgment, that issue cannot again be litigated
between the same parties in any future lawsuit.” Ashe v.
Swenson, 397 U.S. 436, 443 (1970). A collateral estoppel
determination encompasses three formal steps:

     (1) we identify the issues in the two actions for the
     purpose of determining whether the issues are suffi-
     ciently similar and sufficiently material in both
     actions to justify invoking the doctrine; (2) we exam-
     ine the record of the prior case to decide whether the
     issue was ‘litigated’ in the first case; and (3) we
     examine the record in the prior proceeding to ascer-
     tain whether the issue was necessarily decided in the
     first case.

United States v. Romeo, 114 F.3d 141, 143 (9th Cir. 1997)
(emphasis omitted). Despite the formal nature of this determi-
nation, collateral estoppel is not applied in criminal cases
“with the hypertechnical and archaic approach of a 19th cen-
tury pleading book,” but rather with “realism and rationality.”
Ashe, 397 U.S. at 444; see also id. at 464 (Burger, C.J., dis-
senting) (“[I]n criminal cases, finality and conservation of pri-
vate, public and judicial resources are lesser values than in
civil litigation.”).
               UNITED STATES v. SMITH-BALTIHER           12883
   [2] At the time of the district court decision, we had held
that collateral estoppel could be used offensively against a
criminal defendant in the context of illegal reentry prosecu-
tions. See Bejar-Matrecios, 618 F.2d at 83; Pena-Cabanillas
v. United States, 394 F.2d 785, 787-88 (9th Cir. 1968) (adopt-
ing the reasoning of United States v. Rangel-Perez, 179 F.
Supp. 619, 625 (S.D. Cal. 1959)). Given our precedent at the
time of the district court’s decision, the court understandably
ruled that Smith was collaterally estopped from contesting his
status as an alien on the ground that he had admitted to that
status in two of his prior guilty pleas.

   A number of other circuits disagreed with our rule; they
held that collateral estoppel could not be used in a criminal
case to prevent a defendant from contesting an element of the
offense. See, e.g., United States v. Gallardo-Mendez, 150 F.3d
1240, 1244 (10th Cir. 1998) (“[W]hile ‘wise public policy and
judicial efficiency’ may be sufficient reasons to apply collat-
eral estoppel in civil cases, they do not have the same weight
and value in criminal cases.”); United States v. Pelullo, 14
F.3d 881, 889-97 (3d Cir. 1994) (holding that defendant’s
prior conviction following a jury trial for wire fraud did not
prevent re-litigation of the same crime as a predicate offense
in his later RICO trial); United States v. Harnage, 976 F.2d
633, 634-36 (11th Cir. 1992) (rejecting the use of collateral
estoppel against criminal defendants on the ground of judicial
economy).

   [3] The government disagreed with our case law as well. In
a written submission to the en banc court, the government
abandoned its defense of the use of offensive collateral estop-
pel against criminal defendants, informing us that “[i]n fed-
eral criminal trials, the United States may not use collateral
estoppel to establish, as a matter of law, an element of an
offense or to conclusively rebut an affirmative defense on
which the Government bears the burden of proof beyond a
reasonable doubt.” United States v. Arnett, 353 F.3d 765, 766
12884           UNITED STATES v. SMITH-BALTIHER
(9th Cir. 2003) (en banc) (per curiam order). We accepted the
government’s “confession of error.” Id.

   [4] In the present case, the government likewise concedes
that the use of offensive collateral estoppel is not proper.
Thus, collateral estoppel does not provide a basis for preclud-
ing Smith from contesting his alienage or offering evidence of
his derivative citizenship, or from asserting that he did not
possess the mens rea necessary to support a conviction.

B.   Exclusion of Evidence Challenging Alienage

   In light of its reversal of fortune with respect to its collat-
eral estoppel objection, the government now argues instead
that for a number of other reasons the exclusion of Smith’s
defense that he was a derivative citizen does not justify rever-
sal of his conviction. First, it argues that a person born abroad
may not be afforded any rights as a citizen unless and until he
obtains a certificate of citizenship. Because Smith does not
possess such a certificate, the government contends that the
district court properly excluded the evidence related to his
derivative citizenship status.

   [5] The government’s argument is incorrect. Smith was
entitled to U.S. citizenship, along with its rights and privi-
leges, from the moment of birth, not upon the issuance of a
certificate of citizenship or any other formal determination by
the INS or any other government official. See 8 U.S.C.
§ 1401(g) (stating that derivative citizens are “nationals and
citizens of the U.S. at birth” (emphasis added)); Miller v.
Albright, 523 U.S. 420, 429-30 (1998) (plurality opinion)
(holding that 8 U.S.C. § 1401(g) provides for citizenship at
birth); Solis-Espinoza v. Gonzales, 401 F.3d 1090, 1092-94
(9th Cir. 2005) (same). In short, if Smith is entitled to U.S.
citizenship as derived through his mother, his right to be
treated as a citizen is not dependent upon the award of a cer-
tificate. He was a citizen from the moment of his birth. See
8 U.S.C. § 1401(g).
                  UNITED STATES v. SMITH-BALTIHER                  12885
   The government next argues that whether a person born
abroad derives U.S. citizenship from a parent is a question to
be decided exclusively by the Attorney General, or his desig-
nated successor, the Secretary of the Department of Home-
land Security, and may not be reviewed by a court, or, even
more so, by a jury. The government’s contention that only the
INS may decide the question of Smith’s derivative citizenship
is simply incorrect. Regardless of how a citizen wrongly
denied his lawful status may vindicate his rights in other cir-
cumstances, the question of derivative citizenship arises here
in the course of a criminal proceeding and is, under our legal
system, one to be decided by a jury.

   Smith is being prosecuted for violating 8 U.S.C. § 1326.
Under the charged offense, a previously deported alien who
“enters, attempts to enter, or is at any time found in” the
United States without the express consent of the Attorney
General is subject to a fine and imprisonment for up to two
years. See 8 U.S.C. § 1326. As in all other criminal trials, the
government must prove its case beyond a reasonable doubt.
Sitting en banc, we held in United States v. Gracidas-
Ulibarry, 231 F.3d 1188 (9th Cir. 2000) (en banc), that the
defendant’s alienage is an essential element of the § 1326
offense and that the government must carry its burden with
respect to that element just as it does with all others. See id.
at 1196-97 (“An appropriate instruction would have required
the jury to find beyond a reasonable doubt that [the defendant]
satisfied each of the five elements [including alienage].”).7
  7
   “[T]he elements of the crime of attempted illegal reentry into the
United States under 8 U.S.C. § 1326 are: (1) the defendant had the pur-
pose, i.e., conscious desire, to reenter the United States without the
express consent of the Attorney General; (2) the defendant committed an
overt act that was a substantial step towards reentering without that con-
sent; (3) the defendant was not a citizen of the United States; (4) the
defendant had previously been lawfully denied admission, excluded,
deported or removed from the United States; and (5) the Attorney General
had not consented to the defendant’s attempted reentry.” Gracidas-
Ulibarry, 231 F.3d at 1196 (citations omitted).
12886           UNITED STATES v. SMITH-BALTIHER
Because alienage is an element of the offense, Smith is enti-
tled to have the jury determine that question at trial. See
Apprendi v. New Jersey, 530 U.S. 466, 476-77 (2000) (stating
that the Sixth and Fourteenth Amendments, taken together,
entitle a criminal defendant to “a jury determination that [he]
is guilty of every element of the crime with which he is
charged, beyond a reasonable doubt” (quotations omitted)
(alternations in original)); United States v. Marin-Cuevas, 147
F.3d 889, 892 (9th Cir. 1998) (holding that due process and
the Sixth Amendment require that the jury have an opportu-
nity to consider evidence of defendant’s derivative citizen-
ship); United States v. Meza-Soria, 935 F.2d 166, 170 (9th
Cir. 1991) (defendant is “entitled to put the government to its
proof on the issue of alienage”). Because derivative citizen-
ship would negate that element of the offense, Smith must be
allowed to present that defense to the jury. It is only after the
jurors consider Smith’s evidence of derivative citizenship that
they will be able to decide whether the government had suc-
cessfully met its burden. See United States v. Gaudin, 515
U.S. 506, 509-10 (1995) (holding that the Due Process Clause
and Sixth Amendment “require criminal convictions to rest
upon a jury determination that the defendant is guilty of every
element of the crime . . . beyond a reasonable doubt.”).

  The government’s fear that juries will dole out United
States passports to sympathetic defendants is without basis.
Had Smith been permitted to present evidence of his U.S. citi-
zenship that the jury found credible, the determination in his
favor would not have had the effect of awarding him citizen-
ship. The jury’s finding would have determined only that the
government had not proven beyond a reasonable doubt that
Smith was an alien.

   [6] Finally, the government contends that even if the dis-
trict court erred when it excluded Smith’s evidence challeng-
ing alienage, any such error was harmless. This argument is
also without merit. We have previously held that barring a
defendant from presenting all evidence in support of a cogni-
                  UNITED STATES v. SMITH-BALTIHER                   12887
zable defense, or from challenging an element of the crime,
is structural error. See United States v. Miguel, 338 F.3d 995,
1003 (9th Cir. 2003) (precluding counsel from arguing the
defense theory of the case constitutes structural error); see
also Conde v. Henry, 198 F.3d 734, 741 (9th Cir. 2000) (as
amended) (“[W]e do not apply harmless error review in cases
that contain a defect affecting the framework within which the
trial proceeds, rather than simply an error in the trial process
itself.” (quotations omitted)). Having notified the court of his
intent to introduce evidence challenging an element of the
crime, the defendant was entitled to present probative evi-
dence to that effect. Denial of the opportunity to present his
defense was, without more, sufficient to warrant reversal. As
the district judge correctly observed regarding the effect of his
order precluding Smith from contesting the element of alien-
age, “[T]here’s no doubt about it. I think that if I’m wrong on
that issue, we should have the pleasure of each other’s com-
pany doing this again . . . [Smith’s] certainly been denied that
defense in this proceeding.”8
  8
    We note that the availability of a harmless error standard in this case
would be of no benefit to the government. 8 U.S.C. § 1401(g) provides
that Smith is entitled to derivative citizenship if prior to his birth his
mother was both a United States citizen and physically present in the U.S.
for a period of not less than five years, at least two of which were after
attaining the age of fourteen. Smith alleges that his mother was born and
baptized in New Mexico, and lived there and in other parts of the U.S.
throughout her life. He had documentary evidence to support these conten-
tions, including her New Mexico birth certificate, her baptismal records
from a New Mexico church, INS Reports which stated that the investiga-
tion into the status of his mother revealed that she was born in the U.S.,
and affidavits of people living in the U.S., all of which attest that the
mother was born in this country. He also would have presented testimony
of other family members to the effect that his mother is a U.S. citizen and
that he was raised in San Diego with his family, attended school there, and
worked in San Diego. These witnesses were in court and willing to testify
on the morning of trial. Although we offer no opinion as to the credibility
of Smith’s evidence, that evidence, if deemed credible, would demonstrate
that his mother was born in this country and was physically present here
for a period of not less than five years, at least two of which were after
12888             UNITED STATES v. SMITH-BALTIHER
   [7] Because the question of alienage is an issue that must
be resolved by the jury, the district court erred when it collat-
erally estopped Smith from presenting a defense with respect
to that element of the charged offense. The ruling served to
relieve the government of its obligation to establish Smith’s
guilt beyond a reasonable doubt. Smith, therefore, is entitled
to a reversal of his conviction and, if the government elects
to re-try him, a new trial at which the government will be
required to meet its burden of establishing his alienage
beyond a reasonable doubt. See Gaudin, 515 U.S. at 510;
Arnett, 353 F.3d at 766. At any such trial Smith may present
evidence of derivative citizenship. Accordingly, we reverse
Smith’s conviction and remand the case for re-trial or such
other disposition as may be appropriate. See Arnett, 353 F.3d
at 766.

C.   Mens Rea Defense

   Because two other issues presented by the parties in this
appeal will likely recur on remand, and because at least the
first would provide an independent basis for reversal, we
address them here as well.

   [8] Smith contends that the district court erred in preclud-
ing him from offering the alternative defense that he reason-
ably believed he was a U.S. citizen when he attempted reentry
and that he, therefore, did not need the consent of the Attor-
ney General. As we have already explained, Gracidas-
Ulibarry, an en banc decision of this court, established that an
essential element of the § 1326 offense of attempted illegal
reentry is that “the defendant had the purpose, i.e. conscious

she attained the age of fourteen. Although the government repeatedly
characterizes the U.S. birth certificate of Smith’s mother as “fraudulent”
evidence, the validity of the birth certificate has never been litigated and
there has never been a legal finding of fraud as to the documents purport-
ing to establish the mother’s citizenship.
                UNITED STATES v. SMITH-BALTIHER            12889
desire, to reenter the United States without the express con-
sent of the Attorney General.” Gracidas-Ulibarry, 231 F.3d at
1196. We held in that case that attempted illegal reentry is a
specific intent crime. See id. at 1193. If it were not, “any
proactive attempt to follow the legally sanctioned procedure
for seeking permission to reapply to reenter the United States
would actually be [an] illegal ‘attempt’ to reenter.” Id. at 1194
(quotations omitted). In other words, “the reason for requiring
specific intent for attempt crimes is to resolve the uncertainty
whether the defendant’s purpose was to engage in criminal,
rather than innocent, conduct.” Id. at 1193.

   Relying on Gracidas-Ulibarry, Smith argues that his
defense to the specific intent element of the attempt offense
is that at the time he applied for reentry, he reasonably
believed that he was a U.S. citizen. He contends that his rea-
sonable belief defense was based on a mistake of fact —
namely, his mistaken understanding that he was a U.S. citi-
zen. Consequently, he argues, he did not have the requisite
specific intent to commit the charged offense.

   The district court disagreed. It ruled that Smith was pre-
cluded from challenging the element of specific intent on the
basis of his belief that he did not need permission to enter the
U.S., and it refused to permit him to introduce evidence as to
that belief. It did so on the ground of collateral estoppel,
which we have disposed of supra, and also on the ground that
Smith’s belief that he did not need the Attorney General’s
permission to enter the U.S. constituted a mistake of law,
rather than a mistake of fact. Whether a proffered defense
relates to a mistake of law or a mistake of fact is relevant
because typically only a mistake of fact provides a defense to
a crime of specific intent such as attempted illegal reentry.
See id. at 1196 (“The practical difference between these two
levels of mental culpability is that certain defenses, such as
voluntary intoxication and subjective mistake of fact, can
negate culpability only for specific intent crimes.” (emphasis
added)). Interestingly, mistake of fact is not a defense to the
12890              UNITED STATES v. SMITH-BALTIHER
general intent crime of illegal reentry under § 1326. United
States v. Leon-Leon, 35 F.3d 1428, 1432-33 (9th Cir. 1994).9

   Although it is axiomatic that ignorance of the law is no
defense, Smith’s claim does not fall neatly into the traditional
classification of either a mistake of law or a mistake of fact.
His alleged mistake is not one of pure fact in the sense that
he does not deny that the territory he sought to enter was a
part of the United States or assert that he believed he had
obtained the Attorney General’s consent to enter. But neither
is the mistake one of pure law, as he does not contend that he
was ignorant or unaware of the need for aliens to obtain the
Attorney General’s permission. Rather, Smith’s alleged mis-
take relates to the facts relevant to his mother’s citizenship
status and the legal effect of her status on his own right to citi-
zenship. Such a defense, if proved, would negate the mens rea
element of the § 1326 attempt charge.

   The type of mistake alleged by Smith may best be charac-
terized as a mixed mistake of fact and law; in any event, the
circumstances here require a separate analysis from the tradi-
tional mistake of fact or ignorance of the law claim. While we
have sometimes called the type of error Smith made a mistake
of law and sometimes a mistake of fact, we have generally
concluded that, however we formally classify such mistakes,
they provide a defense to specific intent crimes involving
alienage. In United States v. Fierros, 692 F.2d 1291 (9th Cir.
1982), we spoke of a mistake of law regarding alienage as
being in effect a mistake of fact. We explained:

      There are however, two categories of cases in which
  9
    All the cases cited by the government to the effect that a defendant
charged with violation of § 1326 may not raise his good faith belief that
he was a citizen as a defense to the intent element of the charge involve
defendants charged with illegally reentering the country, not with “attemp-
t(ing)” to reenter. Unlike attempt, which is a specific intent crime, illegal
reentry is a crime of general intent. See US. v. Leon-Leon, 35 F.3d at 1428.
               UNITED STATES v. SMITH-BALTIHER           12891
    a defense of ignorance of law is permitted even
    though it is not specifically written into the criminal
    statute. . . . The first category involves instances
    where the defendant is ignorant of an independently
    determined legal status or condition that is one of
    the operative facts of the crime. An example is
    United States v. Petersen, [513 F.2d 1133 (9th Cir.
    1975)] . . . . In that case defendant was charged with
    embezzlement or theft of federal property in viola-
    tion of 18 U.S.C. § 641, a crime requiring proof of
    specific intent. We held there that Petersen was enti-
    tled to an instruction on his defense that he reason-
    ably believed that the person from whom he bought
    the property was legally authorized to sell it. In such
    a case, the mistake of the law is for practical pur-
    poses a mistake of fact. See also United States v.
    Barker, 546 F.2d 940, 946-54 (D.C. Cir. 1976);
    United States v. Currier, 621 F.2d 7, 9 n.1 (1st Cir.
    1980) (citing United States v. Freed, 401 U.S. 601,
    612 (1971) (Brennan, J., concurring)). This type of
    defense would have been available to appellants in
    this case if, for example, they had asserted reason-
    able grounds to believe that the workers were not
    aliens or that they had been legally admitted to the
    United States.

Fierros, 692 F.2d at 1294 (emphasis added). In United States
v. Aguilar, 883 F.2d 662 (9th Cir. 1989), superseded on other
grounds, United States v. Gonzalez-Torres, 309 F.3d 594 (9th
Cir. 2003), we also categorized a mistake as to alienage as a
mistake of fact, concluding that such a mistake negates the
specific intent required for culpability. We stated that the
defense,

    would have been available to appellants in this case
    if, for example, they had asserted reasonable grounds
    to believe that the workers were not aliens or that
    they had been legally admitted to the United States.
12892           UNITED STATES v. SMITH-BALTIHER
    [Fierros, 692 F.2d at 1294]. Significantly, these
    illustrations depict defendant’s understanding of the
    factual events that formed the basis for prosecution.
    If the facts were as defendant supposed, he would
    not have the requisite culpability prescribed by the
    statute.

Aguilar, 883 F.2d at 675 (quotations omitted) (emphasis in
original).

   [9] Smith’s defense is that he thought he was a citizen and
therefore did not need the Attorney General’s permission
before attempting reentry. In fact, assuming that his belief
was reasonable, this case presents the very type of circum-
stance — where a defendant attempted to follow a lawful pro-
cess in reentering and is subsequently prosecuted for an
illegal ‘attempt’ to reenter — we sought to exclude in
Gracidas-Ulibarry, 231 F.3d at 1194 (quoted supra). Assum-
ing that Smith could have shown both (1) facts justifying his
reliance on his belief that he did not need the Attorney Gener-
al’s permission and (2) a legal theory on which to base a rea-
sonable belief that he was a citizen (i.e., derivative
citizenship), he was entitled to offer a defense of mistake of
fact. Thus, it was error to exclude the defense and to prevent
him from offering evidence to establish it.

   The government argues that even if Smith was entitled to
present evidence of a defense of reasonable belief, he would
not be entitled to a reversal of his conviction on that ground
for several reasons. However, because we are reversing the
conviction on the issue of alienage, it is unnecessary for us to
determine the effect of the district court’s error with respect
to Smith’s reasonable belief defense. Upon remand, should he
be tried again, Smith is entitled to present evidence supporting
that defense as well as his defense that he is a derivative citi-
zen.
                  UNITED STATES v. SMITH-BALTIHER                    12893
D.     Post-Arrest Statements

  We review de novo whether a motion to suppress state-
ments was properly denied. See United States v. Okafor, 285
F.3d 842, 845 (9th Cir. 2002).

   [10] Smith argues that his post-arrest statements should be
suppressed because the INS inspector “unreasonably”
neglected to electronically record the interrogation, despite
the fact that equipment to do so was readily available. We
decided this issue in United States v. Coades, 549 F.2d 1303
(9th Cir. 1977), in which we declined to mandate electronic
recording of post-arrest statements.10 That decision is binding
upon the panel. See Montana v. Johnson, 738 F.2d 1074, 1077
(9th Cir. 1984) (holding that only this court sitting en banc
may overrule a prior decision). Accordingly, we hold that the
post-arrest statements were properly admitted.

                                   III.

   In summary, we hold that the district court erred in allow-
ing the government to use collateral estoppel offensively to
prevent Smith from contesting alienage, an element of the
crime, and in barring Smith from contesting that element. As
this is reversible error, without more, we REVERSE Smith’s
conviction and REMAND to the district court for a new trial
or other appropriate action.

  We also hold that the district court erred in precluding
Smith from introducing evidence regarding his reasonable
  10
    Smith counters that Coades has since been effectively overruled by
Dickerson v. United States, 530 U.S. 428 (2000). In Dickerson, the
Supreme Court affirmed Miranda v. United States, 384 U.S. 436 (1966),
acknowledging the appropriateness of judicially determined rules and rem-
edies to protect constitutional rights. Id. at 439-40. Despite Smith’s argu-
ment, we are not persuaded that Dickerson permits us, as a panel, to treat
Coades as no longer binding.
12894          UNITED STATES v. SMITH-BALTIHER
belief defense. On REMAND, if a new trial is held, the defen-
dant is entitled to present evidence as to that defense also.

 Finally, we uphold the district court’s denial of Smith’s
motion to suppress his post-arrest statements.

  The judgment of conviction is REVERSED AND
REMANDED for further proceedings consistent with this
opinion.